DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 6/30/2021, with respect to claims 1, 3-9, and 11-20 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-9, and 11-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 9 are each currently believed to be in condition for allowance. While the prior art of record discloses a similar smart-home system including a smart outlet device, the prior art of record fails to teach said smart wall outlet device is installed in a wall, comprises an occupancy sensor, as well as a “processor, wherein the processor is configured to transmit occupancy information based on information received from the occupancy sensor via the wireless communication circuitry.” Again, while the prior art of record discloses a similar system, it is believed the current listing of claims are directed towards a non-obvious improvement over the prior art of record. Prior art Janik, for example, discloses a smart wall outlet device installed within a wall, however, Janik fails to teach the smart wall outlet device 
Claim 1:   A smart-home system, comprising:      a battery-powered smart home device that communicates using a first wireless protocol characterized by relatively low power usage and relatively low data rates; and      a smart wall outlet device, comprising:           electrical connections configured to be wired directly to in-wall power wiring, wherein the smart wall outlet device is installed in a wall;           at least one power outlet for providing an electric device with power supplied via the in-wall power wiring;           an occupancy sensor;           wireless communication circuitry comprising a first wireless interface and a second wireless interface, wherein:                the first wireless interface is configured to communicate with the battery-powered smart home device using the first wireless protocol; and                the second wireless interface is configured to serve as a communication bridge between the battery-powered smart home device and a wireless network that uses a second communication protocol characterized by relatively higher power usage and relatively higher data rates; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836